procedurally barred absent a demonstration of good cause and actual
                     prejudice. See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Further,
                     because the State specifically pleaded laches, appellant was required to
                     overcome the presumption of prejudice to the State. See NRS 34.800(2).
                                 Appellant argued that this court's decisions in Byford v. State,
                     116 Nev. 215, 994 P.2d 700 (2000), and Nika v. State, 124 Nev. 1272, 198
                     P.3d 839 (2008), and the Ninth Circuit Court of Appeals decisions in Polk
                     v. Sandoval, 503 F.3d 903 (9th Cir. 2007), and Chambers v. McDaniel, 549
                     F.3d 1191 (9th. Cir. 2008), provided good cause to excuse the procedural
                     bars to his claims regarding his first-degree-murder jury instructions.
                     This court has already held that Byford, Polk, and Chambers do not
                     constitute good cause to overcome appellant's procedural bars.      Jones v.
                     State, Docket No. 55832 (Order of Affirmance, September 29, 2010). That
                     holding is the law of the case and "cannot be avoided by a more detailed
                     and precisely focused argument subsequently made after reflection upon
                     the previous proceedings." Hall v. State, 91 Nev. 314, 315-16,535 P.2d
                     797, 798-99 (1975). Further, Nika did not provide good cause to overcome
                     the procedural bars as that case was decided nearly a year before
                     appellant filed his December 4, 2009, post-conviction habeas petition and
                     nearly five years before he filed his September 6, 2013, petition. Appellant
                     failed to explain how an impediment external to the defense prevented
                     litigation of these claims within a reasonable time of the decision in Nika.
                     Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                                 Appellant also argued that the United States Supreme Court
                     decision in Martinez v. Ryan, 566 U.S. , 132 S. Ct. 1309 (2012),
                     provided good cause to excuse the procedural bars against his claims of
                     ineffective assistance of appellate counsel. Appellant's reliance on

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    01417
             A
                Martinez was misplaced as Martinez was concerned with the assistance of
                post-conviction counsel, not counsel on direct appeal. Further, appellant
                filed the instant petition nearly 18 months after Martinez was decided and
                failed to explain the delay. See Hathaway, 119 Nev. at 252-53, 71 P.3d at
                506.
                            Finally, to the extent appellant argued that he would suffer a
                fundamental miscarriage of justice were his claims not considered on the
                merits, he did not demonstrate actual innocence because he failed to show
                that "it is more likely than not that no reasonable juror would have
                convicted him in light of. . . new evidence." Calderon v. Thompson, 523
                U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see
                also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                Mazzan v. Warden,      112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                Moreover, appellant failed to overcome the presumption of prejudice to the
                State pursuant to NRS 34.800(2). We therefore conclude that the district
                court did not err in denying appellant's petition as procedurally barred.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                             P tleu we             J.




                                                                                   J.

SUPREME COURT
       OF
    NEVADA
                                                     3
(0) 047A
                cc: Hon. Michael Villani, District Judge
                     Robert Earl Jones
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A